405 F.2d 420
Walter William JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 22759.
United States Court of Appeals Ninth Circuit.
Dec. 27, 1968.

John J. Tyner, Jr., (argued), Beaverton, Or., for appellant.
Jack Wong (argued), Asst. U.S. Atty., Sidney I. Lezak, U.S. Atty., Charles H. Turner, Asst. U.S. Atty., Portland, Or., for appellee.
Before BARNES, DUNIWAY and CARTER, Circuit Judges.
PER CURIAM:


1
Johnson was convicted under both counts of a two-count indictment.  The first charged receiving, concealing and facilitating the transportation and concealment of 12.960 grams of heroin, 21 U.S.C. 174.  The second charged purchase of the same drug, not in or from the original stamped package, 26 U.S.C. 4704(a), 7237.  He was sentenced to 10 years on the first count, 5 on the second, concurrent.  He attacks only his conviction on the first count and solely on the ground that the so-called presumption established by section 174 and arising from possession is unconstitutional.  The point is not open in this circuit.  McIntyre v. United States, 1967, 380 F.2d 746, and cases cited.


2
Affirmed.